 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     ____________________________________________
 7                                                )
     STEVEN KNEIZYS,                              )
 8                                                )                  Case No. C20-1402RSL
                           Plaintiff,             )
 9              v.                                )
                                                  )                  ORDER TO SHOW CAUSE
10   FEDERAL DEPOSIT INSURANCE CORP., et al.,     )
                                                  )
11                         Defendants.            )
     ____________________________________________ )
12
13                 On January 14, 2021, the Court issued an order requiring the parties to file a Joint
14   Status Report by February 11, 2021. No such report has been filed and the parties have not
15   sought or obtained an extension of time in which to make the required submission. The parties
16   shall, no later than Thursday, July 29, 2021, file their Joint Status Report and show cause to the
17   Court why sanctions including dismissal should not be imposed for their failure to comply with
18   the Order of January 14, 2021. The Clerk is directed to place this Order to Show Cause on the
19   Court’s calendar for July 30, 2021.
20
21                 DATED this 8th day of July, 2021.

22
23
24                                             A
                                               Robert S. Lasnik
25                                             United States District Judge
26

     ORDER TO SHOW CAUSE
